SUPPLEMENTAL OPINION ON MOTION FOR REHEARING
On August 31, 1987, we delivered our opinion in this cause. Timely motions for *41rehearing were filed by the Department and Moseley.
The Department contends we erred in remanding the cause for an evidentiary hearing to determine the Department’s proportionate share of the prejudgment interest awarded Moseley by the trial court’s judgment.
The Department argues that under Cavnar v. Quality Control Parking, Inc., 696 S.W.2d 549 (Tex.1985), that we should have rendered judgment that the Department recover 77.53% of the sum of $22,042.18 (prejudgment interest awarded Moseley) or the sum of $17,089.30. The argument is that the Department, as a subrogee under the Workers’ Compensation Act, is entitled to prejudgment interest on all benefits paid before trial to the injured worker with interest from six months after the date of the occurrence of the compensable injury.
Moseley claims that we erred in construing Tex.Rev.Civ.Stat.Ann. art. 8307, § 6a (Vernon Supp.1987) as authorizing a recovery by a compensation carrier of a proportionate share of prejudgment interest awarded a worker in a third-party action defined in that statute. We find no merit in either motion.
The Department’s arguments are not persuasive. The court in Cavnar decided that a denial of prejudgment interest to an injured plaintiff deprived him of full compensation for his injury, and held that a plaintiff in a personal injury suit was entitled to prejudgment interest “compounded daily (based on a 365-day year) on damages that have accrued by the time of the judgment.” Cavnar, 696 S.W.2d 549 at 554.
The court went on to fix an accrual date in personal injury actions at “six months after the occurrence of the incident giving rise to the cause of action.” Cavnar, 696 S.W.2d 549 at 555. The express reason for the arbitrary date upon which prejudgment interest begins to accrue was the difficulty in determining when (after the injury) a plaintiff sustains either pecuniary or non-pecuniary damages. Recognizing what it termed “the onerous burden” that would fall upon “the bench and bar” if a plaintiff was required to prove precisely when each element of damage was incurred, the court set an accrual date that theoretically “fairly compensates the plaintiff and avoids the difficulty of accruing [sic] prejudgment interest." Cavnar, 696 S.W.2d 549 at 555.
The accrual date for prejudgment interest was fixed by the Supreme Court because of the uncertainty of the time when actual damages are sustained by a plaintiff. In a subrogation case, such as this, the compensation carrier, although its claim is derivative of the worker’s third-party action, sustains damages if and when it pays benefits to the worker. The carrier’s damages are not uncertain either as to time or amount, and no “onerous burden” is cast upon the trial courts to determine a carrier’s proportionate share of the prejudgment interest awarded to a successful plaintiff/worker in a third-party action. Indeed, full compensation to the subrogee is easily determined by mathematics. The motions for rehearing are overruled.